DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the response filed May 17, 2022, Applicant amended claims 1-5.  Claims 1-6 are pending in the current application. 

Response to Arguments
Claims 1-5 invoked 35 U.S.C. 112(f).  Examiner thanks Applicant for amending the claims.  The invocation has been obviated. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant asserts that the Penilla does not teach or suggest “generates benefit information related to a benefit to a user of the moving body determined to have stayed in the facility and determined to have not been charged by any of the one or more charging apparatuses for moving bodies” because Penilla is silent as to offering benefits to user who are unable to access the charging stations.  Examiner respectfully disagrees.  Paragraph [0097] of Penilla discloses, “when a consumer of charge is looking for charge, or logic in the vehicle determines that charge will be needed, an application in the vehicle or mobile device can identify proximate CUIPs, current waiting times at the CUIP, discounts at the CUIP, alternate paths mapped to CUIPs that provide more discounts than others.” Here, the vehicle has not been charged or not accessed by the consumer (consumer is waiting) and benefits are generated to the consumer (discounts at the CUIP). 

	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al. (US 2016/0297316 A1).


Regarding claims 1 and 6, Penilla discloses an information management device, comprising a processor and a storage unit which stores facility information that includes at least a position of a facility, wherein the processor: 
receives moving body information that includes moving body identification information for identifying each of one or more moving bodies and moving body position information indicating a position of each of the one or more moving bodies (Paragraph [0096]: the same Charging Unit (CU) location identification can be accessed via any mobile device, such as a smartphone, a tablet computer, a laptop, a watch computer, or any device having access to the Internet. In one embodiment, when access is made to locate CUs proximate to the user, logic is executed to identify the current geo location of the request (e.g., the vehicle, a portable device, or non-portable device. In one embodiment, different manufacturers can produce CUs, and the CUs can be universally assigned to a network of CUs, no matter who the manufacturer is, and mapping logic allows assigning particular CUs to the network ); 
receives charging state information indicating a charging state of a moving body by one or more charging apparatuses for moving bodies installed in the facility (Paragraph [0161]: FIG. 15 shows an example where a user, e.g., Bob, can receive a notification at time t0, where the system notifies Bob that his car will be charged in 5 min); 
determines whether a moving body has stayed in the facility based on the facility information and the moving body information (Paragraph [0161]: At time t1, the user can receive a notification on his device (e.g., smartphone or portable device having access to the internal that his car is charged ); 
determines whether the moving body determined to have stayed in the facility has been charged by any of the one or more charging apparatuses for moving bodies based on the charging state information that is received by the processor (Paragraph [0097]: when a consumer of charge is looking for charge, or logic in the vehicle determines that charge will be needed, an application in the vehicle or mobile device can identify proximate CUIPs, current waiting times at the CUIP, discounts at the CUIP, alternate paths mapped to CUIPs that provide more discounts than others); and 
generates benefit information related to a benefit to a user of the moving body determined to have stayed in the facility and determined to have not been charged by any of the one or more charging apparatuses for moving bodies (Fig. 15; Paragraph [0162]: if the user is visiting a local store while at time t3, the user can be provided with a notification or data that the user can purchase some items at the store, e.g., $10, and the user will be allowed to stay in the spot longer for free).
Regarding claim 2, Penilla discloses wherein the processor creates the benefit information on a required condition that all of the one or more charging apparatuses for moving bodies are used by one or more moving bodies that are each different from the moving body detected to have stayed in the facility (Paragraph [0097]).
Regarding claim 3, Penilla discloses wherein the benefit information is information for providing a benefit related to charging of the moving body (Paragraph [0097]: The promotions can include, for example, reductions in charge fees, free charge services,).
Regarding claim 4, Penilla discloses wherein the processor determines whether the moving body has stayed in the facility based on positions of the moving body in a plurality of points of time (Paragraph [0162]).
Regarding claim 5, Penilla discloses wherein the processor determines whether the moving body has stayed in the facility based on a purchase history of the user of the moving body with respect to the facility (Paragraphs [0060]: the promotion data is matched to predefined likes of the user of the electric vehicle or historical actions of the user to other promotions and [0097]: data of the user's past historical use of the vehicle and historical use of others that obtain charge can be analyzed to provide custom learned recommendations to the user. For example, if the user typically charges next to a coffee shop, the route to CUIPs can be recommended for CUIPs that are located near a coffee shop so the user can walk to the coffee shop while charging).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621